TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 13, 2018



                                      NO. 03-18-00002-CV


                                         T. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


        APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the order signed by the district court on December 7, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.